Van Brunt, P. J.
I do not think that it is a very plain exposition of the law to say that in an action of this kind the plaintiff must show the representations were made; that they were false; and that he was deceived and injured thereby. The more accurate statement would seem to be that the plaintiff, relying upon the truth of the representations, parted with his property. This, perhaps, is meant by the word “deceived,” and I therefore concur in the affirmance of the judgment, with costs.
O’Brien, J., concurs in result.